Case 3:17-cv-12300-BRM-TJB Document 101-3 Filed 08/14/19 Page 1 of 2 PageID: 2258



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEW JERSEY
                             (Trenton Vicinage)

  JOHN CURLEY,                                                   C.A. No. 3:17-cv-
                                                                 12300-BRM-TJB
              Plaintiff,

  vs.

  MONMOUTH COUNTY BOARD OF CHOSEN
  FREEHOLDERS, SERENA DIMASO, in her individual
  and official capacity as Monmouth County Chosen                CERTIFICATION
  Freeholder, THOMAS A. ARNONE, in his individual and             OF COUNSEL
  official capacity as Monmouth County Chosen Freeholder,
  GARY J. RICH, in his individual and official capacity as
  Monmouth County Chosen Freeholder, LILLIAN G.
  BURRY, in her individual and official capacity as
  Monmouth County Chosen Freeholder, PATRICK
  IMPREVEDUTO, in his individual and official capacity as
  Monmouth County Chosen Freeholder, GERRY P.
  SCHARFENBERGER, in his individual and official
  capacity as Monmouth County Chosen Freeholder,
  MICHAEL FITZGERALD, in his individual and official
  capacity as County Counsel, and TERI O’CONNOR, in her
  individual and official capacity as County Administrator,

              Defendants.

   CERTIFICATION OF COUNSEL IN SUPPORT OF DEFENDANTS’ NOTICE
     OF MOTION TO STAY EXECUTION ON THE JUDGMENT PENDING
                             APPEAL

        I, Richard L. Goldstein, Esq., being of full age, certify and declare pursuant

  to 28 U.S.C. § 1746 under penalty of perjury that:

        1.    I am an attorney at law in the State of New Jersey and a shareholder

  with the law firm of Marshall, Dennehey, Warner, Coleman & Goggin, counsel for
Case 3:17-cv-12300-BRM-TJB Document 101-3 Filed 08/14/19 Page 2 of 2 PageID: 2259



  Defendants, Monmouth County Board of Chosen Freeholders, Serena Dimaso,

  Thomas A. Arnone, Gary J. Rich, Lillian G. Burry, Patrick Impreveduto, and Gerry

  P. Scharfenberger, in connection with the above captioned matter.

        2.     I am fully familiar with the facts and circumstances of this case and I

  am making this certification in support of the motion of defendants Monmouth

  County Board of Chosen Freeholders, Serena DiMaso, Thomas A. Arnone, Gary J.

  Rich and Lillian G. Burry for a stay pending appeal.

        3.     I certify that the exhibit attached hereto is a true and correct copy of

  that which it purports to be.

                                   Respectfully Submitted,

                                   MARSHALL, DENNEHEY, WARNER,
                                   COLEMAN & GOGGIN
                                   By: /s/ Richard L. Goldstein
                                   RICHARD L. GOLDSTEIN, ESQ.
                                   Attorney for Defendants, Monmouth County
                                   Board of Chosen Freeholders, Serena Dimaso,
                                   Thomas A. Arnone, Gary J. Rich, Lillian G. Burry,
                                   Patrick Impreveduto, and Gerry P. Scharfenberger
